Exhibit 10(1)

               



 



     

Termination
Agreement



between





ProGas Limited



and



Northeast Energy Associates,
A Limited Partnership



Dated as of July 11, 2003      



 





 

 

TERMINATION AGREEMENT



THIS TERMINATION AGREEMENT (the "Agreement") is made as of this 11th day of
July, 2003 (the "Effective Date") by and between PROGAS LIMITED, a Canada
corporation ("ProGas"), and NORTHEAST ENERGY ASSOCIATES, A LIMITED PARTNERSHIP,
a Massachusetts limited partnership ("NEA") (each a "Party", and collectively
the "Parties").



WITNESSETH:


WHEREAS, ProGas and NEA are parties to two contracts pursuant to which ProGas
sells natural gas to NEA for consumption at NEA's 300 MW natural gas-fired
electrical and steam generation facility located in Bellingham, Massachusetts
(the "Facility");


WHEREAS, ProGas and NEA are parties a Gas Purchase Contract, dated as of May 12,
1988, as amended by an Amending Agreement, dated as of April 17, 1989, and by a
Second Amending Agreement, dated as of June 23, 1989, and by an Amending
Agreement, dated as of November 1, 1991, and by an Amending Agreement and a
Letter Agreement, both dated as of July 30, 1993 (collectively, the "NEA Base
Contract"), as further amended by an Amending Agreement dated as of March 1,
2003 (the "Amending Agreement") (the NEA Base Contract, as amended by the
Amending Agreement, the "New Base Contract");


WHEREAS, ProGas and NEA are also parties to the NEA Supplementary Contract dated
as of March 1, 2003 (the "Contract") which governs the purchase and sale of
13,399 MMBtus/day in accordance with the terms and conditions set forth in
Appendix B to the Amending Agreement;


WHEREAS, the Parties desire to terminate the Contract prior to the expiration of
the term thereof pursuant to the terms and conditions set forth herein;


WHEREAS, the Parties agree that NEA will pay to ProGas a Termination Payment (as
hereinafter defined), payment of a portion of which shall be in cash and a
portion of which shall be evidenced by the delivery to ProGas of one or two
Termination Note(s) (as hereinafter defined) in consideration for ProGas'
agreement to terminate the Contract, on a date selected by NEA;


WHEREAS, the Parties have entered into a Partial Termination Agreement, dated as
of July 10, 2003 (the "Partial Termination Agreement"), pursuant to which the
Parties have agreed to terminate their respective obligations to buy and sell a
portion of the natural gas purchased and sold pursuant to the New Base Contract;


WHEREAS, pursuant to an agreement (the "Firm Service Agreement") with TCPL (as
hereinafter defined), ProGas has obtained firm gas transportation service from
TCPL for the natural gas to be supplied to NEA under the Contract, and will
incur costs in connection with such gas transportation arrangements in the event
that the Contract is terminated;


WHEREAS, pursuant to the ProGas/TransCanada NE Assignment Agreement dated on or
about July 30, 1993, by and between ProGas and TCPL (the "Assignment
Agreement"), ProGas collaterally assigned to TCPL certain payments due to ProGas
from NEA under the Contract as security for payment of amounts due to TCPL under
the Firm Service Agreement;


WHEREAS, pursuant to the Northeast Notice and Consent dated as of July 30, 1993,
by and among ProGas, TCPL and NEA, NEA consented to such collateral assignment
and other terms and conditions under the Assignment Agreement; and


WHEREAS, pursuant to Section 6.3 of the Assignment Agreement, ProGas may not
terminate the Contract without the prior written consent of TCPL.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. DEFINITIONS; TERM; APPENDICES


In addition to terms defined in the recitals hereto, the following terms shall
have the meanings set forth below. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Contract.


1.1 Defined Terms.


"Affected Producers"

means the producers who have entered into long-term gas purchase agreements with
ProGas and who are entitled to cast ballots approving or disapproving the
pricing under the Replacement Resale Arrangement.


"Approvals"

has the meaning set forth in Section 13(f).


"Assignment Agreement"

has the meaning set forth in the Recitals.


"Bond Indentures"

means, collectively, the Trust Indenture dated as of November 15, 1994 among ESI
Tractebel Funding Corp. (as successor to IEC Funding Corp.), as Issuer, NEA,
North Jersey Energy Associates, A Limited Partnership and State Street Bank and
Trust Company, as Trustee, as amended to date, and the Indenture dated as of
February 19, 1998 by and among ESI Tractebel Acquisition Corp., as Issuer,
Northeast Energy, L.P. and State Street Bank and Trust, as Trustee and
Collateral Agent, as amended to date, pursuant to which senior notes and
subordinated bonds, respectively, were issued to finance, in part, the Facility,
together with any successor loan and security documents resulting from a
refinancing, defeasance or exchange of such senior notes or subordinated bonds.


"Business Day"

means Monday through Friday, excluding any day on which banks in either Calgary,
Alberta (Canada) or New York, New York (U.S.A.) are closed for business.


"Claims"

has the meaning set forth in Section 4.1.


"Closing Date"

has the meaning set forth in Section 3.1.


"Contract Termination Date"

means the day following the Closing Date.


"Effective Date"

has the meaning set forth in the Preamble hereto.


"Expiration Date"

has the meaning set forth in Section 2.2.


"Facility"

has the meaning set forth in the first Recital.


"Firm Service Agreement"

has the meaning set forth in the Recitals.


"National Energy Board" means the National Energy Board, a Canadian governmental
agency established by the National Energy Board Act, Chapter N-7 of the
Consolidated Statutes of Canada, or any successor board, agency or governmental
authority.


"Producer Approval" means a Finding of Producer Support (as defined in the
Alberta Natural Gas Marketing Act) issued by the Alberta Petroleum Marketing
Commission pursuant to the Alberta Natural Gas Marketing Act which evidences the
consent of the Affected Producers to the pricing under the Replacement Resale
Arrangement.


"Replacement Resale Arrangement" means the resale arrangement or arrangements
entered into or to be entered into by ProGas to resell gas volumes that would
otherwise have been sold or made available to NEA under the Contract absent
the termination of the Contract pursuant to this Agreement.


"Required Ballots"

has the meaning set forth in Section 2.3(b).


"Sale Month"

has the meaning given to such term in the Contract.


"TCPL"

means TransCanada PipeLines Limited, a Canada corporation and its successors and
assigns.


"TCPL Consent"

means the final and irrevocable consent of TCPL to the termination of the
Contract required under the Assignment Agreement and obtained by ProGas pursuant
to the terms hereof on terms and conditions reasonably acceptable to each of
ProGas and NEA.


"Termination Note(s)"

has the meaning set forth in Section 2.1(b).


"Termination Payment"

means the amount of $US 24,000,000 which shall be payable to ProGas in
accordance with Section 2.1(b) and Section 3.2(a) in consideration for the
termination of the Contract on the Contract Termination Date.


2. TERMINATION; CONTRACT TERMINATION DATE; CONDITIONS PRECEDENT.


2.1 Termination of Contract.


(a) Subject to the terms and conditions set forth below and provided that the
Closing Date occurs on or prior to the Expiration Date, the Parties agree to
terminate the Contract, which shall have no further force and effect as of
9:59 a.m. (Eastern time) on the Contract Termination Date, and agree to execute
and deliver on the Closing Date to each other a written acknowledgement of such
termination; provided, however, the obligation of NEA to pay for natural gas
delivered during the final two (2) Sale Months through and up to 9:59 a.m. on
the Contract Termination Date or any other amounts for which ProGas has rendered
an invoice in accordance with Section 4.3 of this Agreement and the terms of the
Contract, but for which payment had not been received, shall survive the
termination of the Contract.


(b) In consideration for the termination of the Contract on the Contract
Termination Date, NEA shall pay or provide for the payment to ProGas of the
Termination Payment as follows: NEA shall (i) pay to ProGas (or its designee
pursuant to Section 3.2(b)) on the Closing Date US$12,000,00.00 in cash by wire
transfer of immediately available funds in accordance with the wire transfer
instructions set forth in Section 3.2(a) and (ii) as evidence of NEA's
obligation to pay or cause to be paid the balance of the Termination Payment to
ProGas, NEA shall deliver to ProGas (or its designee pursuant to Section 3.2(b))
on the Closing Date a promissory note or notes in an aggregate amount of
US$12,000,00.00 bearing interest at an interest rate of 6% per annum (compounded
monthly) substantially in the form set forth as Annex A hereto (the "Termination
Note(s)"). At NEA's election, the Termination Note(s) may be delivered in the
form of (1) a single promissory note payable by NEA or (2) two promissory notes
of equal amounts made by the parent companies of Northeast Energy, LP, which
owns, directly or indirectly 100% of the partnership interests in NEA, with the
first of such promissory notes payable by Tractebel Power, Inc. and the second
of such promissory notes payable by FPL Energy LLC; provided, however, in the
event NEA elects to deliver promissory notes payable by Tractebel Power, Inc.
and FPL Energy LLC, NEA shall, upon ProGas' request, enter into and/or cause
Tractebel Power, Inc. and FPL Energy LLC to enter into a set-off agreement(s)
with ProGas that permits ProGas to set off against any liability of ProGas to
pay the ProGas Partial Termination Payment under that Partial Termination
Agreement of even date herewith between the Parties hereto, the amounts owing
under the Termination Note(s) and otherwise on terms and conditions reasonably
acceptable to ProGas which agreement(s) shall be delivered concurrently with the
delivery of the promissory notes. For clarity, delivery of the Termination
Note(s) shall not constitute payment of that portion of the Termination Payment
not paid in cash by wire transfer on the Closing Date until such time as the
Termination Notes have been paid or discharged in full. NEA's obligation to pay
the Termination Payment shall not be satisfied until (i) ProGas has received the
$US 12,000,000 cash as contemplated above, and (ii) the payment and discharge of
the Termination Note(s) in accordance with Section 2.1(c) has occurred.
Notwithstanding the foregoing, NEA may at any time elect to (i) on the Closing
Date, pay the entire amount of the Termination Payment in cash by wire transfer
in accordance with section 3.2(a) or (ii) after the Closing Date cause the
Termination Notes to be cancelled and the set-off agreement(s) to be terminated
simultaneous with the payment in cash by wire transfer in accordance with
Section 3.2(a) of an amount equal to the principal and accrued interest on the
Termination Note(s).


(c) The principal amount of the Termination Note(s), plus accrued interest,
shall be immediately due and payable by NEA, or the maker of the Termination
Note(s) on the "Termination Note Payment Date" and NEA shall pay to ProGas, or
cause the maker of the Termination Note(s) to pay to ProGas, such amounts on the
Termination Note Payment Date, in immediately available funds payable by wire
transfer in accordance with the wire transfer instructions set forth in Section
3.2(a). The "Termination Note Payment Date" shall be the later of January 2,
2004 and:


(x) if the Partial Termination Agreement expires, or is terminated, for any
reason, prior to the consummation of the transactions contemplated under the
Partial Termination Agreement, the date of such expiration or termination; and


(y) the Closing Date under the Partial Termination Agreement;


provided, however, that if the Partial Termination Agreement has not expired,
terminated or closed by May 1, 2004, then the Termination Note Payment Date
shall be May 1, 2004.


2.2 Termination of Agreement. This Agreement shall be effective as of the
Effective Date. If the Contract Termination Date does not occur on or prior to
August 31, 2003 (or such later date as extended by mutual written agreement of
the Parties and/or pursuant to Section 2.3(c)) (the "Expiration Date"), this
Agreement shall terminate effective 12:01 a.m. Eastern time on the date
following the Expiration Date and the Contract shall continue unamended and
unaffected by virtue of this Agreement provided, however, such termination shall
not release ProGas from Claims by NEA that ProGas did not use commercially
reasonable efforts in connection with its obligations under Sections 2.3.


2.3 ProGas Covenants Pending Closing.


(a) Beginning on the Effective Date, ProGas shall use commercially reasonable
efforts to obtain, at its sole cost and expense, as promptly as practicable:


(i) the TCPL Consent and


(ii) the Producer Approval.


(b) ProGas shall promptly and with due diligence following the Effective Date
solicit in writing the consent of the Affected Producers to the pricing under
the Replacement Resale Arrangement, and shall, provided it receives the
requisite number of ballots and requisite support, from such Affected Producers
(the "Required Ballots"), petition the Alberta Petroleum Marketing Commission to
issue, on a expedited basis, a Finding of Producer Support (as defined in the
Natural Gas Marketing Act). ProGas shall provide NEA with periodic status
reports as to its undertaking with respect to the TCPL Consent, the Required
Ballots, and the Producer Approval, and shall provide NEA with written notice
within three (3) Business Days of receipt of each of the TCPL Consent and the
Producer Approval, provided however if ProGas notifies NEA in writing that
ProGas has solicited the Affected Producers in writing but has determined that
it has not received the Required Ballots and that Producer Approval cannot be
obtained, then ProGas shall be released from its obligations under this Section
2.3(b) and shall have no liability for failure to obtain the Producer Approval.


(c) If ProGas has not obtained the Producer Approval within thirty (30) days of
the Effective Date, it shall so notify NEA in writing of such fact, together
with its best estimate of whether, and if applicable the date by which, it
expects Producer Approval to be obtained, and NEA shall have the right to
terminate this Agreement within two (2) Business Days of such notice by
delivering a written notice of termination of this Agreement to ProGas; provided
however, if ProGas (i) sets forth in such notice a statement that it reasonably
believes that the Producer Approval will be obtained within 45 days of the
Effective Date, (ii) provides a reasonable basis for such assertion in such
notice, (iii) has obtained the Required Ballots within such thirty-day period
and (iv) represents that such Required Ballots are sufficient in ProGas'
reasonable judgment to require the Alberta Petroleum Marketing Commission to
issue a Finding of Producer Support, then ProGas shall have an additional 15
days to obtain such approval, in which case the August 31, 2003 date set forth
in Section 3.1 and the Expiration Date shall each be extended day-for-day for
each day that the 30-day period above is extended pursuant to this Section (but
in no event beyond forty-five days from the Effective Date). If ProGas has not
obtained the Producer Approval within forty-five (45) days of the Effective
Date, it shall notify NEA in writing of such fact, and NEA shall have the right
to terminate this Agreement within two (2) Business Days of such notice by
delivering a written notice of termination of this Agreement to ProGas, unless
in such notice ProGas irrevocably waives the condition precedent set forth in
Section 2.4(d) in which case NEA shall not have the right to terminate this
Agreement pursuant to this Section 2.3(c). For the avoidance of doubt, if ProGas
waives the condition precedent set forth in Section 2.4(d) in accordance with
this section, and subsequent thereto, the Alberta Petroleum Marketing Commission
fails to issue, refuses to issue or rescinds the issuance of a Finding of
Producer Support, ProGas shall not be relieved from its obligation to consummate
the transactions contemplated herein and shall bear all risk and costs
associated therewith.


(d) If NEA terminates this Agreement by delivery of a termination notice in
accordance with Section 2.3(c), this Agreement shall terminate as of the date of
such notice and be of no further force and effect, unamended and unaffected by
the Agreement. In the event of such termination, the Contract shall continue in
full force and effect; provided, however, such termination shall not release
ProGas from any Claims by NEA that ProGas did not use commercially reasonable
efforts in connection with its obligations under Sections 2.3.


(e) ProGas covenants and agrees that once any of the TCPL Consent, the Required
Ballots or the Producer Approval is obtained, ProGas shall not take or consent
to the taking of any action to rescind, cancel or abrogate the effectiveness or
finality of the TCPL Consent, the Required Ballots or the Producer Approval.


2.4 Conditions Precedent to Obligations of ProGas. ProGas' obligation to effect
the transactions set forth herein is subject to the satisfaction at or before
the Closing Date of the following conditions (any of which ProGas may waive):


(a) Representations and Warranties. All of the representations and warranties of
NEA in Section 14 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of ProGas), and
NEA shall have delivered a certificate, duly executed by an authorized officer,
with respect to such representations and warranties. NEA shall have performed,
or caused to be performed, all of the agreements and covenants to be performed
by it under this Agreement as of the Closing Date, unless the non-performance of
such agreements and covenants does not have a material adverse effect on the
rights of ProGas hereunder.


(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the termination of the
Contract on the Contract Termination Date.


(c) TCPL Consent. The TCPL Consent shall have been obtained and remain in full
force and effect.


(d) Producer Approval. ProGas shall have obtained the Producer Approval.


(e) Termination Payment. NEA shall have paid to ProGas the amount of $US
12,000,000 cash and as evidence of the indebtedness of NEA to ProGas for the
remaining $US 12,000,000 owing to ProGas, NEA shall have delivered the
Termination Note(s) and set-off agreements, if applicable, to ProGas all as in
accordance with Sections 2.1(b) and 3.2.


(f) Termination Acknowledgement. NEA shall have executed and delivered to ProGas
the termination acknowledgement contemplated in Section 2.1(a).


2.5 Conditions Precedent to Obligations of NEA. NEA's obligation to effect the
transactions set forth herein is subject to the satisfaction at or before the
Closing Date of the following conditions (any of which NEA may waive):


(a) Representations and Warranties. All of the representations and warranties of
ProGas in Section 13 shall be true and correct in all respects as though made on
and as of the Closing Date (unless the incorrectness of such representations and
warranties does not have a material adverse effect on the rights of NEA), and
ProGas shall have delivered a certificate, duly executed by an authorized
officer, with respect to such representations and warranties. ProGas shall have
performed, or caused to be performed, all of the agreements and covenants to be
performed by it under this Agreement as of the Closing Date, unless the
non-performance of such agreements and covenants does not have a material
adverse effect on the rights of NEA hereunder.


(b) No Legal Restraint. Neither Party shall be subject to any order, decree,
injunction, or other legal restraint or prohibition of a court or agency of
competent jurisdiction which enjoins, prohibits or materially interferes with
the consummation of the closing on the Closing Date or the termination of the
Contract on the Contract Termination Date.


(c) TCPL Consent. The TCPL Consent shall have been obtained.


(d) Producer Approval. The Producer Approval shall have been obtained (except to
the extent waived by ProGas pursuant to Section 2.3(c)).


(e) Termination Acknowledgement. ProGas shall have executed and delivered to NEA
the termination acknowledgement contemplated in Section 2.1(a).


2.6 Condition Subsequent

. Upon payment in full to ProGas of the Termination Payment (whether paid in
cash or by wire transfer and/or upon payment in full of the Termination Notes,
if any), NEA shall execute and deliver to ProGas the release contemplated in
Section 4.1, and ProGas shall execute and deliver to NEA the release
contemplated in Section 4.2.


3. TERMINATION ELECTION DATE; CALCULATION OF TERMINATION PAYMENT; TERMINATION
PAYMENT DATE.


3.1 Termination Election Date, Closing Date, and Termination Payment Calculation
Date.


(a) Following notice from ProGas of their receipt of the TCPL Consent and the
Producer Approval described in Section 2.3 and prior to the date that is five
(5) Business Days prior to August 31, 2003 (as such date may be extended by
written agreement of the Parties and/or pursuant to Section 2.3(c)), NEA shall
deliver to ProGas a written notice in accordance with Section 5 containing
(i) the date of such notice (the "Termination Election Date"), which date shall
be within a commercially reasonable period of time following the
above-referenced notice by ProGas, taking into account the timing of the
execution and implementation of replacement gas contracts by NEA and other
commercial and operational considerations of NEA, and (ii) NEA's elected date
for the payment to ProGas of the Termination Payment, which date (the "Closing
Date") shall be at least two (2) Business Days but no more than five (5)
Business Days following the Termination Election Date. On the Closing Date, NEA
shall pay to ProGas the Termination Payment in accordance with Sections 2.1(b)
and 3.2.


3.2 Payment of Termination Payment.


(a) Termination Payment and Payment for Gas Deliveries. On the Closing Date,
subject to the satisfaction or waiver of the conditions set forth in Section 2.4
or Section 2.5 hereof (as applicable), NEA shall pay to ProGas $US 12,000,000 in
immediately available funds, by wire transfer to ProGas as provided for below
and as evidence of the indebtedness of NEA to ProGas for the balance of the
Termination Payment NEA shall deliver to ProGas the Termination Note(s) (or to
its designee pursuant to Section 3.2(b)). Wire transfer payments to ProGas shall
be made as follows:


Pay Through:


Bank of America N.T. and S. A.
ABA 026009593
Account Number 6550826336


For transfer to:


Toronto Dominion Bank, Transit 80609
FCT ProGas USA, Inc.


Favor:


806090805 7316583
ProGas Limited
BP Center
11th Floor
240 4th Avenue S.W.
Calgary, Alberta T2P2H8


or to such other banking institution designated in writing by ProGas at least
two Business Days prior to the Closing Date. Such funds shall be timely wired so
as to be received and confirmed on or before the close of business on the
Closing Date of the receiving banking institution designated by ProGas in
accordance with the previous sentence. For clarity, delivery of the Termination
Note(s) shall not constitute payment of that portion of the Termination Payment
not paid in cash by wire transfer on the Closing Date until such time as the
Termination Notes have been paid or discharged in full. NEA's obligation to pay
the Termination Payment shall not be satisfied until the payment and discharge
of the Termination Note(s) in accordance with Section 2.1(c) has occurred.


(b) The Parties acknowledge that ProGas may assign to an affiliate or
third-party some or all of its rights under the Firm Service Agreement that are
associated with the gas volumes under the Contract that will no longer be
delivered to NEA following the Contract Termination Date, and that, in
connection with such assignment, ProGas may desire to have the Termination Note
made payable to and delivered to such transferee or to have all or a portion of
the cash portion of the Termination Payment paid directly to such transferee.
Accordingly, if ProGas delivers written notice to NEA at least two Business Days
prior to the Closing Date stating the name of such designee, the wire transfer
information for such designee, whether the Termination Note should be made
payable to such designee, the amount of the Termination Payment to be paid to
such designee, and a statement to the effect that ProGas authorizes NEA to pay
such moneys directly to such designee in lieu of paying them to ProGas directly,
NEA agrees to, to the extent indicated in ProGas' written notice, deliver the
Termination Note payable to ProGas' designee and to pay by wire transfer all or
part of the cash portion of the Termination Payment to ProGas' designee.


4. MUTUAL RELEASES.


4.1 Upon payment in full of the Termination Payment (whether paid in cash or by
wire transfer and/or upon payment in full of the Termination Notes, if any) by
or on behalf of NEA to ProGas, and receipt thereof by ProGas, NEA shall execute
and deliver to ProGas a release, effective as of the date that the Termination
Payment has been paid in full, on behalf of itself and any and all of its
predecessors and successors in interest to the Contract and the mutual rights
and obligations thereunder or contemplated therein, releasing and forever
discharging ProGas and any and all of its present, former and future directors,
managers, officers, trustees, representatives, employees, attorneys, advisors,
agents, stockholders, partners, members, affiliates, predecessors, legal
representatives, successors and assigns (a) from any and all claims, actions,
complaints, causes of action, judgments, liabilities, obligations, damages,
debts, demands or suits (collectively, "Claims"), at law or in equity, known or
unknown, that NEA ever had, now has or hereafter can, shall or may have against
ProGas arising out of or in connection with the execution, performance or
nonperformance of the Contract and (b) from any and all Claims based on tort
theories, at law or in equity, known or unknown, that NEA ever had, now has or
hereafter can, shall or may have against ProGas arising out of or in connection
with any business or activities of ProGas relating to the Contract.


4.2 Upon payment in full of the Termination Payment (whether paid in cash or by
wire transfer and/or upon payment in full of the Termination Notes, if any) by
or on behalf of NEA to ProGas and receipt thereof by ProGas, ProGas shall
execute and deliver to NEA a release, effective as of the date that the
Termination Payment has been paid in full, on behalf of itself and any and all
of its predecessors and successors in interest to the Contract and the mutual
rights and obligations thereunder or contemplated therein, releasing and forever
discharging NEA and any and all of its present, former and future directors,
managers, officers, trustees, representatives, employees, attorneys, advisors,
agents, stockholders, partners, members, affiliates, predecessors, legal
representatives, successors and assigns (a) from any and all Claims, at law or
in equity, known or unknown, that ProGas ever had, now has or hereafter can,
shall or may have against NEA arising out of or in connection with the
execution, performance or nonperformance of the Contract and (b) from any and
all Claims based on tort theories, at law or in equity, known or unknown, that
ProGas ever had, now has or hereafter can, shall or may have against NEA arising
out of or in connection with any business or activities of NEA relating to the
Contract.


4.3 The Parties acknowledge and agree that ProGas shall have the right to sell
and deliver, and NEA the obligation to receive and purchase, gas under the
Contract through 9:59 a.m. (Eastern time) on the Contract Termination Date. In
the event that the releases contemplated under Sections 4.1 and 4.2 are executed
and delivered prior to the Contract Termination Date, the Parties hereby
acknowledge and agree that such releases shall not release ProGas from its
obligation to deliver gas through 9:59 a.m. (Eastern Time) on the Contract
Termination Date, nor release NEA from its obligation to pay for such gas, or to
pay for any other gas that has been delivered in accordance with the terms of
the Contract but for which invoices have not been rendered and paid, or for
which invoices have been rendered but payment not yet received, pursuant to the
terms of the Contract, so long as ProGas renders a final invoice for such gas
within ten (10) days after the Closing Date and otherwise pursuant to the terms
of the Contract. NEA shall pay such invoice within ten (10) days of receipt
thereof in accordance with Section 8.01 of the Contract.


5. NOTICES.


Any notice from one Party to the other shall be given in writing and shall be
deemed to be given (1) as of the date transmitted by facsimile and received in
full prior to the close of normal business hours of the recipient, (2) the day
after the date sent by overnight courier or other means of next day personal
delivery, or (3) the date of delivery by hand. For the purposes of this Section
5, such notices shall be mailed to the following respective addresses or the
following respective facsimile numbers or to such others as may be hereafter
designated by either Party:


If to NEA:

Northeast Energy Associates, A Limited Partnership
c/o Northeast Energy, LP
FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Nathan E. Hanson, Business Manager
Phone: 561-304-5121
Facsimile: 561-304-5161


If to ProGas:

ProGas Limited
1100, 240 4th Avenue S.W.
Calgary, Alberta
Canada T2P 2H8
Attention: Shonda Day, Director of Marketing
Telephone: (403) 233-1310
Facsimile: (403) 233-5655


6. INTEGRATION AND FURTHER ASSURANCES.


Provided the Closing Date occurs, this Agreement and any amendments hereto prior
to the Expiration Date and all releases, acknowledgments, documents and
agreements collateral hereto contain the entire agreement and understanding
between the Parties, their agents, employees and affiliates as to the subject
matter contained herein and therein and supersede all prior agreements and
understandings relating to the subject matter hereof. At any time and from time
to time, upon the reasonable request of a Party, the other Party shall promptly
execute and deliver any and all further instruments and documents and take such
further action as the requesting Party may request in order to fully perform and
carry out the terms of this Agreement.


7. NON-WAIVER.


No failure by either Party or any of its agents to exercise, no course of
dealing with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, and, in addition, no provision of
this Agreement shall be considered waived by either Party except when such
waiver is given in writing. The failure of either Party to insist in any one or
more instances upon strict performance of any of the provisions of this
Agreement or to take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights for the future, but the same shall continue and remain in full force and
effect.


8. ASSIGNMENT OR TRANSFER OF INTEREST.


This Agreement shall be binding upon and inure to the benefit of the respective
heirs, administrators, representatives, executors, successors and permitted
assigns of the Parties hereto; provided, however, that neither Party may assign,
sell, transfer or in any other way convey its or his rights, duties or
obligations under this Agreement, either in whole or in part, without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed).


9. NO THIRD PARTY BENEFICIARIES.


The Parties do not intend to create rights in, or grant remedies to, any third
party as a beneficiary of this Agreement or of any duty, covenant, obligation or
understanding established under this Agreement.


10. EFFECT OF SECTION HEADINGS.


Section headings appearing in this Agreement are inserted for convenience only,
and shall not be construed as interpretations of text.


11. GOVERNING LAW.


This Agreement shall be interpreted, governed and construed under the laws of
the Province of Alberta, Canada (without giving effect to its conflict of laws
provisions which could apply the law of another jurisdiction). All disputes
arising between the Parties concerning the construction or enforcement of this
Agreement that the Parties are unable to settle between themselves shall be
submitted to a trial by judge. The Parties hereby waive any rights to a trial by
jury. All proceedings shall be held in Alberta. The Parties hereby consent to
jurisdiction in Alberta and agree that Alberta is a convenient venue for any
proceedings between the Parties.


12. SEVERABILITY


If any term or provision of this Agreement or the interpretation or application
of any term or provision to any prior circumstance is held to be unenforceable,
illegal or invalid by a court or agency of competent jurisdiction, the remainder
of this Agreement and the interpretation or application of all other terms or
provisions other than those which are unenforceable, illegal or invalid shall
not be affected thereby, and each term and provision shall be valid and be
enforced to the fullest extent permitted by law.


13. REPRESENTATIONS AND WARRANTIES OF PROGAS.




ProGas makes no representations and warranties except as expressly stated
herein. ProGas represents and warrants to NEA as of the date hereof as follows:


(a) ProGas is a corporation duly organized, validly existing and in good
standing under the laws of Canada and is duly qualified to transact business and
is in good standing in each jurisdiction where failure to so qualify would have
a material adverse effect on the performance by ProGas of its obligations under
this Agreement. ProGas has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of, and the performance by
ProGas of its obligations under this Agreement have been duly and validly
authorized by all necessary corporate action of ProGas. This Agreement has been
duly and validly executed and delivered by ProGas and constitutes its valid
legal and binding obligation, enforceable against ProGas in accordance with its
terms (except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors' rights generally and subject to the
qualification that general equitable principles may limit the enforcement of
certain remedies).


(b) The execution and delivery of this Agreement by ProGas, the fulfillment of
and the compliance by ProGas with this Agreement, and the consummation by ProGas
of the transactions described herein, do not and will not (i) violate or
conflict with any provisions of ProGas' Articles of Incorporation, Bylaws, or
any other governing documents, (ii) violate, conflict with or result in the
breach or termination of any agreement or instrument to which ProGas is a party
or is bound by and which could have an adverse effect on the consummation or
performance or consummation and performance by ProGas of the transactions
contemplated by this Agreement, provided that the TCPL Consent is obtained and
remains in full force and effect, or (iii) violate or conflict with any law,
rule, ordinance, regulation, judgment, order, injunction, decree or award that
applies to or binds ProGas or any of its assets.


(c) (i) ProGas has good, valid and marketable title to the Contract and
(ii) except pursuant to the Assignment Agreement, ProGas has not assigned or
otherwise transferred to any third party any of its rights, duties, liabilities
or obligations under this Agreement or the Contract.


(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against ProGas or, to the best of ProGas' knowledge,
threatened against or involving ProGas, its property, the Contract, or this
Agreement or any of the transactions contemplated herein or therein, at law or
in equity, before or by any court, arbitrator or governmental authority, which
could have an adverse effect on the consummation and/or performance by ProGas of
the transactions contemplated by this Agreement, including without limitation
the termination of the Contract. No governmental agency or authority has at any
time given notice of intention to commence or, to the best of ProGas' knowledge,
commenced any investigation relating to the legal right of ProGas to perform its
obligations under this Agreement, which could have an adverse effect on the
consummation and/or performance by ProGas of the transactions contemplated by
this Agreement, including without limitation the termination of the Contract.


(e) Prior to the date hereof, the Contract has not been amended other than as
set forth in the Recitals hereto and is in full force and effect, and
constitutes a valid and binding obligation of, and is legally enforceable in
accordance with its terms against ProGas. ProGas has complied in all material
respect with the Contract and is not in default thereunder, and there has not
occurred any event which (whether with or without notice, lapse of time or both)
would constitute such a default under the Contract by ProGas.


(f) Except for the TCPL Consent and the Producer Approval, which ProGas will
endeavor to obtain as provided in Section 2.3, ProGas has obtained all permits,
licenses, approvals, consents and exemptions (collectively, "Approvals")
required for ProGas to perform its obligations under this Agreement and to
terminate the Contract, required by applicable laws, statutes, rules and
regulations in effect as of the date hereof, and (i) each such Approval was duly
obtained, validly issued, and is in full force and effect and all applicable
appeal periods with respect thereto have expired or the right to appeal by all
parties entitled to appeal has been irrevocably waived, (ii) ProGas has complied
with all material conditions stated in such Approvals which are required to have
been complied with as of the date hereof and (iii) ProGas is not in default of
any provision of such Approvals and no basis exists for invalidating, revoking
or terminating any such Approval.


(g) No finder, broker or agent has been employed, appointed or authorized to act
on ProGas' behalf in connection with the transactions contemplated by this
Agreement.


14. REPRESENTATIONS AND WARRANTIES OF NEA.


NEA makes no representations and warranties except as expressly stated herein.
NEA represents and warrants to ProGas as of the date hereof as follows:


(a) NEA is a limited partnership validly existing and in good standing under the
laws of the Commonwealth of Massachusetts, and is duly qualified to transact
business and is in good standing in each jurisdiction where failure to so
qualify would have a material adverse effect on the performance by NEA of its
obligations under this Agreement. NEA has all requisite limited partnership
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of, and
the performance by NEA of its obligations under this Agreement have been duly
and validly authorized by all necessary limited partnership action of NEA. This
Agreement has been duly and validly executed and delivered by NEA and
constitutes its valid and binding obligation, enforceable against NEA in
accordance with its terms (except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect that affect creditors' rights generally and subject
to the qualification that general equitable principles may limit the enforcement
of certain remedies).


(b) The execution and delivery of this Agreement by NEA, the fulfillment of and
the compliance by NEA with the respective terms and provisions of this
Agreement, and the consummation by NEA of the transactions described herein do
not and will not (i) violate or conflict with any provisions of NEA's limited
partnership agreement or other governing documents, (ii) provided that the TCPL
Consent is obtained and remains in full force and effect, violate, conflict with
or result in the breach or termination of any agreement or instrument to which
NEA is a party or is bound by and which could have an adverse effect on the
consummation or performance, or consummation and performance, by NEA of the
transactions contemplated by this Agreement, or (iii) violate or conflict with
any law, rule, ordinance, regulation, judgment, order, injunction, decree or
award that applies to or binds NEA or any of its assets.


(c) (i) NEA has good, valid and marketable title to the Contract and (ii) except
as contemplated in the Contract, or the Bond Indentures, NEA has not assigned or
otherwise transferred to any third party any of its rights, duties, liabilities
or obligations under this Agreement or the Contract.


(d) There is no action, suit, claim, arbitration, proceeding, investigation or
litigation pending against NEA or, to the best of NEA's knowledge, threatened
against or involving NEA, its property, the Contract, or this Agreement or any
of the transactions contemplated herein or therein, at law or in equity, before
or by any court, arbitrator or governmental authority, which could have an
adverse effect on the consummation and/or performance by NEA of the transactions
contemplated by this Agreement, including without limitation the termination of
the Contract. No governmental agency or authority has at any time given notice
of intention to commence or, to the best of NEA's knowledge, commenced any
investigation relating to the legal right of NEA to perform its obligations
under this Agreement, which could have an adverse effect on the consummation
and/or performance by NEA of the transactions contemplated by this Agreement,
including without limitation the termination of the Contract.


(e) Prior to the date hereof the Contract has not been amended other than as set
forth in the recitals hereto and is in full force and effect, and constitutes a
valid and binding obligation of, and is legally enforceable in accordance with
its terms against NEA. NEA has complied in all material respects with the
Contract and is not in default thereunder, and there has not occurred any event
which (whether with or without notice, lapse of time or both) would constitute
such a default under the Contract by NEA.


(f) No finder, broker or agent has been employed, appointed or authorized to act
on NEA's behalf in connection with the transactions contemplated by this
Agreement.


(g) NEA has obtained all Approvals required for NEA to perform its obligations
under this Agreement and to terminate the Contract required by applicable laws,
statutes, rules and regulations in effect as of the date hereof, and (i) each
such Approval was duly obtained, validly issued, and is in full force and effect
and all applicable appeal periods with respect thereto have expired or the right
to appeal by all Parties entitled to appeal has been irrevocably waived, (ii)
NEA has complied with all material conditions stated in such Approvals which are
required to have been complied with as of the date hereof and (iii) NEA is not
in default of any provision of such Approvals and no basis exists for
invalidating, revoking or terminating any such Approval.


15. COUNTERPART EXECUTION.




This Agreement may be executed in counterpart, no one copy of which need be
executed by both NEA and ProGas. A valid and binding contract shall arise if and
when counterpart execution pages are executed and delivered by NEA and ProGas.


16. CONTRACT VALIDITY.


Neither Party shall initiate or assert in any regulatory, judicial, arbitral or
administrative proceeding that (1) it has been damaged due to the termination of
the Contract as of the Contract Termination Date or (2) it acted imprudently in
its agreement to terminate the Contract.


17. INDEMNITY.


(a) Each Party shall be liable to and shall defend, indemnify and hold harmless
the other Party and its and their respective directors, officers, members,
partners, shareholders, employees, managers, agents, trustees, beneficiaries,
representatives, lenders, affiliates, successors and permitted assigns (each an
"Indemnified Person") for, from and against any and all claims, liabilities,
obligations, actions, demands, judgments, losses, costs, expenses (including
reasonable legal fees on a solicitor and own client basis incurred in connection
therewith), suits, proceedings and damages (but expressly excluding
consequential, indirect, exemplary, special, incidental, economic or punitive
losses, damages or claims including, without limitation, losses of profit)
asserted against or suffered or incurred by any Indemnified Person in connection
with breach of this Agreement by the indemnifying Party; provided, however, that
in the event any Claim results from the joint or concurrent negligence or
willful misconduct of, or breaches of this Agreement by, both Parties, each
Party shall be liable under this indemnification provision in proportion to its
relative degree of fault.


(b) In the event that a Party is obligated to indemnify and hold harmless any
Indemnified Person pursuant to this Section 17, the amount owing to the
Indemnified Person shall be the amount of such Indemnified Person's actual,
reasonable, documented out-of-pocket costs, net of any insurance or other
recovery actually received by the Indemnified Person.



 

 


18. AMENDMENT.


This Agreement may be amended, modified or supplemented only by written
agreement signed by both Parties.





IN WITNESS WHEREOF, the undersigned have consented and caused this Agreement to
be executed as of the date first indicated above.

   


NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP

 

By:  Northeast Energy, LP
      Its General Partner

 


By:  ESI Northeast Energy GP, Inc.
      Its Administrative General Partner

 




By:




MICHAEL LEIGHTON







   

Name: Michael Leighton
Title: Vice President

 



PROGAS LIMITED

 




By:




LEE LUNDE







   

Lee Lunde
President

 




By:




DELWYN ROBOSTAN







   

Delwyn Robostan
Director of Marketing



 

 

Annex A
FORM OF PROMISSORY NOTE



____________________, 2003


FOR VALUE RECEIVED, the undersigned, _______________________________________, a
__________________________________ (the "Maker"), unconditionally promises to
pay to the order of PROGAS LIMITED, a Canada corporation (the "Payee"), on the
Termination Note Payment Date, as such term is defined in that certain
Termination Agreement dated as of ___________, 2003 between the Payee and
Northeast Energy Associates, a Limited Partnership, (the "Termination
Agreement") in the lawful money of the United States of America the principal
sum of $_________________, together with interest on the unpaid principal
balance outstanding from time to time, in accordance with the terms set forth in
this Promissory Note ("Promissory Note").


The aggregate unpaid principal amount of this Promissory Note from time to time
outstanding shall bear interest at the rate of 6% per annum (compounded
monthly), with interest on overdue interest and principal, before and after
maturity, from the date hereof until this Promissory Note is paid in full.


To the extent permitted by applicable law, the covenant of the Maker to pay
interest at the rate provided herein shall not merge in any judgment relating to
any obligation of the Maker to the Payee and the provisions of the Interest Act
(Canada) and the Judgment Interest Act (Alberta) are hereby waived by the Maker
and the Payee.


Maker waives all requirements of notice, presentment or demand and no failure on
the part of Payee to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.


All payments of principal and interest under this Promissory Note shall be made
by the Maker in immediately available funds, payable by wire transfer to Payee
in accordance with the wire transfer instructions set forth in Section 3.2(a) of
the Termination Agreement, or to such other banking institution designated in
writing by Payee. If any deduction or withholding for any present or future
taxes (other than income taxes of the Payee), assessments or other governmental
charges of the country (or any political subdivision or taxing authority thereof
or therein) in which the Maker is incorporated, shall at any time be required by
such country (or any such political subdivision or taxing authority) in respect
of any amounts to be paid by the Maker of principal of or interest under this
Promissory Note, then the Maker will pay to the Payee such additional amounts as
may be necessary in order that the net amounts paid to such Payee, who, with
respect to any such tax, assessment or other governmental charge, is not
resident in such country, after such deduction or withholding, shall be not less
than the amounts specified in this Promissory Note to which Payee is entitled.


This Promissory Note is not a negotiable instrument and shall not be assignable
under any circumstances. Any purported assignment of this Promissory Note shall
be void ab initio.


This Promissory Note shall inure to the benefit of and be enforceable by Payee
and Payee's successors and assigns and shall be binding and enforceable against
Maker and Maker's successors and assigns. Maker shall not assign its obligations
under this Promissory Note without the written consent of Payee.


Maker represents and warrants (i) that it is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has full corporate power to execute, deliver and perform this Promissory Note;
(ii) that the execution, delivery and performance of this Promissory Note have
been and remain duly authorized by all necessary corporate action and do not
contravene the Maker's constitutional documents or any contractual restriction
binding on the Maker or its assets; and (iii) that this Promissory Note
constitutes the legal, valid and binding obligation of the Maker enforceable
against Maker in accordance with its terms.


This Promissory Note shall be interpreted, governed and construed under the laws
of the Province of Alberta, Canada (without giving effect to its conflict of
laws provisions which could apply the law of another jurisdiction). All disputes
arising between the Parties concerning the construction or enforcement of this
Promissory Note shall be heard by the courts of Alberta and the parties hereby
consent to the jurisdiction in Alberta and agree that Alberta is a convenient
venue for any proceedings between the Parties.

 



[Name of Maker]

 




By:









   

Name:

 









   

Title:

 







